


110 HR 5573 IH: To amend title 5, United States Code, to provide for a

U.S. House of Representatives
2008-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5573
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2008
			Mr. Moran of Virginia
			 (for himself, Mr. Wolf, and
			 Mr. Tom Davis of Virginia) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to provide for a
		  lump-sum payment for certain Federal employees who retire with a substantial
		  amount of unused sick leave for which they would not otherwise receive any
		  compensation or benefit, and for other purposes.
	
	
		1.Payment for certain unused
			 sick leave
			(a)In
			 generalChapter 55 of title
			 5, United States Code, is amended by adding at the end the following:
				
					XPayment for
				certain unused sick leave
						5597a.DefinitionsFor purposes of this subchapter—
							(1)the term
				covered retirement system means the Federal Employees’ Retirement
				System and the Foreign Service Pension System; and
							(2)the term
				employee means an employee as defined by section 2105 and an
				officer or employee of the United States Postal Service or of the Postal
				Regulatory Commission, but does not include a Congressional employee as defined
				by section 2107.
							5597b.Lump-sum
				payment for certain unused sick leave
							(a)In
				generalAny qualified employee who is separated from the service
				or is transferred to a position which is not subject to a covered retirement
				system shall be eligible to receive a lump-sum payment under this
				section.
							(b)Qualified
				employeeFor purposes of this section, the term qualified
				employee means an employee who, immediately before such employee’s
				separation or transfer (as described in subsection (a))—
								(1)is subject to a
				covered retirement system; and
								(2)satisfies the age
				and service requirements for immediate or early retirement under such
				system.
								(c)Amount
				payable
								(1)In
				generalA lump-sum payment
				under this section shall be equal to the amount of basic pay (including
				locality pay) the employee would have received, for such employee’s period of
				compensable sick leave, if such employee had remained in the service or not
				transferred until the end of such period.
								(2)Period of
				compensable sick leaveFor
				purposes of this section, the term period of compensable sick
				leave means a period equal in duration to 15 percent of the amount
				(rounded to the nearest whole number of hours) by which the total number of
				hours of accumulated and current accrued sick leave standing to the employee’s
				credit (as of the time of separation or transfer) under a formal leave system,
				exceeds 500 hours.
								(3)LimitationsIn
				no event shall—
									(A)any payment under
				this section exceed $10,000; or
									(B)any hours of sick
				leave be taken into account under paragraph (2)(A) which are creditable in the
				computation of any other compensation or benefit provided for under any other
				statute.
									(d)Conditions for
				and effect of receiving a paymentA payment under this
				section—
								(1)shall be payable by the agency from which
				the employee was separated or transferred, but only upon application made in
				accordance with applicable regulations under section 5597c;
								(2)terminates all
				rights of the employee with respect to the hours of leave described in
				subsection (c)(2)(A) (and not excluded by subsection (c)(3)(B)); and
								(3)terminates any
				right of the employee to receive any other payment under this section,
				including with respect to any sick leave subsequently accruing.
								(e)Application by a
				survivorAn application under this section may also be made by
				any person who, by virtue of subchapter VIII, is entitled to receive any
				payment which (but for subsection (d)(1)) would otherwise be due a deceased
				employee under this section.
							(f)Additional
				rulesA lump-sum payment
				under this section shall be considered pay for taxation purposes only. The
				period of compensable sick leave used in calculating any such payment shall not
				be extended due to any holiday occurring after the employee’s separation or
				transfer.
							5597c.RegulationsAny regulations necessary for the
				administration of this subchapter shall be prescribed by the appropriate
				authority. For purposes of the preceding sentence, the appropriate
				authority is—
							(1)if the separation
				or transfer is from a position in the executive branch, the Director of the
				Office of Personnel Management;
							(2)if the separation
				or transfer is from a position in the judicial branch, the Director of the
				Administrative Office of the United States Courts; and
							(3)if the separation
				or transfer is from a position in the legislative branch, the head of the
				office, agency, or other establishment from which such separation or transfer
				occurs.
							.
			(b)Settlement of
			 accountsSection 5581(2) of title 5, United States Code, is
			 amended—
				(1)by redesignating
			 subparagraph (I) as subparagraph (J);
				(2)in subparagraph
			 (H), by striking and after the semicolon; and
				(3)by inserting after
			 subparagraph (H) the following:
					
						(I)payment for compensable sick leave under
				section 5597b;
				and
						.
				(c)Clerical
			 amendmentThe analysis for chapter 55 of title 5, United States
			 Code, is amended by adding at the end the following:
				
					
						Subchapter X—Payment for certain unused
				sick leave
						5597a. Definitions.
						5597b. Lump-sum payment for certain unused
				sick leave.
						5597c.
				Regulations.
					
					.
			
